DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections / interpretation
Claims 1-9 are objected to because of the following informalities:  
(a) Regarding claim 1,   the recitation “selectively applying a dielectric resin to a first region of a circuitized core layer without applying the dielectric resin to another region of the circuitized core layer is misguiding. The resin is applied to the circuitized core layer, however, the structure, as well as, the relative location of “a first region” and that of “a second region” is unclear.
Similarly, regarding claim 8, the recitation “the surface of the circuitized core layer having a plurality of regions, wherein a first region of dielectric material with a glass spheres encapsulated within a cured dielectric resin, and another region of dielectric material without a glass sphere” is misguiding.  The circuitized core layer having a surface that is adjacent to the dielectric layer, however, the structure, as well as, the relative location of “a first region” and that of “a second region” is unclear.
Claims 2-7 and 9 depend upon claim 1, and inherit the same deficiency.
Appropriate correction is required.
Claims 1-7 are directed to printed circuit board. However, they are written as product by process claims.
The rejection is issued / prior art applied to the resultant structure.
A process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).
The above explanation is not repeated with each of the claims rejection.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2005/0150686) in view of Inada (US 5,935,452), Zhang (CN105792547A, submitted by the applicant).
8.	Regarding claim 1, Powell, figure 1-12, discloses a multiple-layer printed circuit board formed according to a process comprising: selectively applying a dielectric resin (paragraph 0161-0164, additionally, see explanation below with reference to Inada and Zhang) to a first region of a circuitized core layer without applying the dielectric resin to another region of the circuitized core layer (see explanation below with reference to Inada and Zhang); partially curing the dielectric resin within the first region (process limitation, as explained above); forming a layup that includes a layer of pre-impregnated (prepreg) material adjacent to the partially cured dielectric resin within the first region of 
Zhang, in the clipped figure, discloses disclose providing resin between the traces (i.e. the high resin demand region) to avoid the problem of insufficient filler after the lamination with a prepreg layer on the surface of the board (see abstract).
Inada, figure 1A-1F, discloses providing resin (3) between the traces (1a), figure 1c, before the lamination of layer (2b, figure 1F, column 8, line 59 to column 9, line 15), the area between the trace is high demand area, as it require additional resin than that where there are the traces.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Park with the dielectric resin applied selectively at the required locations, wherein the first region is a high resin demand region, as taught by Zhang, and Inada, in order to avoid deficiency of resin filler.

Regarding claim 2, the modified board of Powell discloses the structure as applied to claim 1 above. “Wherein selectively applying the dielectric resin includes utilizing an inkjet printer to dispense the dielectric resin within the region” is a process limitation in a product claim (see explanation above, process limitation). 
Therefore, the modified board of Powell meets the limitations.

Regarding claim 3, the modified board of Powell further discloses wherein the partially cured dielectric resin is substantially similar to a partially cured resin within the 

Regarding claim 4, the modified board of Powell further discloses the process further comprising: selectively applying the dielectric resin to a second region of the circuitized core layer, the second region having an increased demand for the dielectric resin; and partially curing in the second region the dielectric resin prior to performing the lamination cycle (see figure, as applied to claim 1 above). 
Additionally, selectively applying the dielectric resin to a second region is merely duplicating the process, and resultant product. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and St Regis Paper co., Bemis Co., 193 (USPQ 8 (CA7 1977). 

Regarding claim 5, the modified board of Powell further discloses wherein the dielectric resin is selectively applied to a surface of the circuitized core layer adjacent to a location of a plated through hole (PTH) to be formed after the lamination cycle (not explicitly disclosed, but obvious as disclosed in figure 12). 

Regarding claim 6, the modified board of Powell further discloses wherein the dielectric resin is applied between adjacent copper traces of the circuitized core layer (obvious as applied to claim 1 above, see figures of Powell, Inada, and Zhang). 

. 

9.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Powell,  as applied to claim 1 above, and further in view of Hoshomi (US 5,806,177), Leach (US 2017/0218171), and Paul (2010/0307803).
10.	Regarding claim 8, the modified board of Powell further discloses a multiple-layer printed circuit board comprising: a dielectric layer (15) formed from a pre-impregnated (prepreg) material that includes a partially cured dielectric resin encapsulating a woven glass cloth (paragraph 0110); and a circuitized core layer (17)  having a surface that is adjacent to the dielectric layer (see figure), the surface of the circuitized core layer having a plurality of regions, wherein a first region of dielectric material (23) with a cured dielectric resin, and another region of dielectric material without a glass sphere  (obvious as no glass sphere is disclosed).
Powell does not disclose the dielectric material in the first region of the dielectric material includes glass spheres encapsulated within a cured dielectric resin. Powell discloses low viscosity resin (paragraph 0161-0166).
Inada, as applied above, discloses the resin filling material may contain one or more inorganic filler, such as silica, alumina (column 9, line 17-40).

Leach discloses a circuit board with a thermosetting polymer formulation, and further discloses that the thermosetting polymer formulation can include particulate filler, including glass sphere, to have the dielectric constant, dissipation factor, coefficient of thermal expansion, copper peel strength, and other properties of the formulation or circuit material to be fine-tuned (paragraph 0057).
Paul discloses a circuit board with a dielectric material having fillers, including glass sphere to help in adjusting the properties of the dielectric composition, including flow upon lamination, flame resistance, CTE, thermal conductivity, Dk, Df, modulus and elongation (paragraph 0032). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Powell with the dielectric material including glass spheres encapsulated within a cured dielectric resin, as taught by Inada, Hoshomi, Leach, and Paul in order to have desired viscosity, adhesiveness, and strength.

Regarding claim 9, the modified board of Powell further discloses wherein the first region of dielectric material has a first dielectric constant that is substantially similar to a second dielectric constant associated with the dielectric layer that is adjacent to the surface of the circuitized core layer (obvious as applied to claim 3 above).

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

12.	Claims 8 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,405,421, hereafter Pat’421). Although the claims at issue are not identical, they are not patentably distinct from each other, explained as below:
13.	Regarding claim 8, the claims of Pat’421, disclose a multiple-layer printed circuit board comprising: a dielectric layer formed from a pre-impregnated (prepreg) material that includes a partially cured dielectric resin encapsulating a woven glass cloth (line 1-4, claim 1); and a circuitized core layer having a surface that is adjacent to the dielectric layer (line 5-6), the surface of the circuitized core layer having a plurality of regions (line 6-9), wherein a first region of dielectric material with glass spheres encapsulated within a cured dielectric resin (line 8-9), and another region of dielectric material without the glass sphere (line 9-10). 

Regarding claim 9, the claims of Pat’421 further discloses wherein the first region of dielectric material has a first dielectric constant that is substantially similar to a 

Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-7, the applicant argues that Claim 1 as amended recites in part "... forming a layup that includes a layer of pre- impregnated (prepreg) material adjacent to the partially cured dielectric resin within the first region of the circuitized core layer ...." The Applicant submits that neither Powell, Inada, nor Zhang teach or suggest where the prepreg material is adjacent to the partially cured dielectric within the first region. Specifically, none of the references illustrate both the partially cured dielectric resin and the prepreg material within the same region. The Applicant has illustrated the regions as for example region 312 in FIG. 5A. As none of the references show both components within the same region, the Applicant respectfully submits that the asserted combination does not teach or suggest the current claims. Therefore, the Applicant believes that claim 1 is allowable over the cited combination. Claims 2-7 are believed allowable as well, at least, based on their dependency from claim 1. Reconsideration and withdrawal of the rejection are respectfully requested. 
Claim 8 as amended recites in part "... a circuitized core layer having a surface that is adjacent to the dielectric layer, the surface of the circuitized core layer having a plurality of regions, wherein a first region of dielectric material with glass spheres 

This is not found to be persuasive:


Further, Inada, as applied discloses filling resin (3) between the hollow portion between the circuit conductors, column 8, line 59 to column 9, line 11, which implied that the resin will not filled in the region where there are no traces. Additionally, as shown in the figure 1C, the resin is partly filled between the traces. The remaining portion will be filled with the layer above the circuit layer, i.e. by the material of the layer 2B, which will also read on the limitation. 

Regarding claim 8 and 9:
As explained above the modified board of Sugimoto discloses a first region and the second region (not repeated again for the sake of brevity). Regarding the argument 
Powell does not disclose a high resin demand region of dielectric material with glass spheres encapsulated within a cured dielectric resin and another region of dielectric material without the glass spheres. No such high demand region is recited in the claim.

Hoshomi discloses resin with glass powder to better control viscosity.
Leach discloses thermosetting polymer formulation with glass sphere (paragraph 0057).
Therefore, the modified board of Sugimoto meets the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hirose, (US 6,591,495) figure 2E, discloses a circuitized substrate with resin comprising inorganic filler is filled in the high resin demand area.

Hayai (US 5,837,355), submitted by the applicant discloses a circuit board structure with epoxy resin undercoating applied on the circuitized substrate before laminating with a prepreg, example 1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            July 28, 2021